Cap* James Oliuer pi* against John Woodmancy Defend* in an Action of the case for not deliuering possession of a howse & Land in Boston built by the said Oliver on his owne Land & all due Damages according to Attachm* Dat the 26th of October 1671 . . . the Jurie . . . found for the plantiff possession of the howse & Land in controversy & costs of Court the Defend* appealed from this Judgment to the next Court of Assistants & ye sd John Woodmancy in three hundred & fiuety pounds as prinsipall & Richard Wharton & James Whitcomb in one hundred & seauenty fiue pounds apeice as suerties acknowledged themselves bound to . . . prosecute his appeale . . .